Mr. Justice Van Orsdee
delivered the opinion of the Court:
A purchaser cannot be compelled to take a doubtful title; neither can he refuse to perform his contract because of a bare possibility that the title may be affected by a remote and improbable cause. The defect here relied upon does not amount even to a remote contingency. In the light of human experience, a court is justified in treating it as an utter impossibility. It is not the function of a court to indulge in frivolous quibbles or technicalities. All that appellant is required to furnish is a marketable title,—one free from reasonable doubt. “If the existence of the alleged fact which is claimed or supposed to constitute a defect in or cloud upon the title is a mere possibility, or the alleged outstanding right is but a very improbable or remote contingency, which, according to ordinary experience, has no prohable basis, the court may, in the exercise of a sound discretion, compel the purchaser to complete his purchase.” (Cambrelleng v. Purton, 125 N. Y. 610, 26 N. E. 907.
The mere inability to secure a loan on the property, a contingency suggested by counsel for appellee, is not a competent objection. In Moser v. Cochrane, 107 N. Y. 35, 13 N. E. 442, the trial court refused to admit evidence of the inability of the plaintiff to procure a loan on the property, and the testimony of lawyers to the effect that, in their opinion, the title was not marketable. The appellate court upheld the ruling, saying: “If the facts proved justified the inquiry, the question was one for the court to answer. The opinion of conveyancers against it. is quite immaterial.”
The decree is reversed with costs, and the cause is remanded for further proceedings. Reversed and remanded.